Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Tuesday, October 27, 2015. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended September 30, 2015. 2015 Third Quarter Highlights and Comparisons to 2014 Third Quarter ● Home sale revenues of $454.7 million, up 12% from $405.1 million o Average sales price up $51,000 per home, or 14%, to $421,000 o Homes delivered of 1,080 vs. 1,093 ● Gross margin from home sales of 16.4% vs. 16.5% o Excluding $4.4 million in inventory impairments, gross margin from home sales up 80 basis points year-over-year and 70 basis points sequentially from the 2015 second quarter to 17.3%* ● Ending backlog dollar value of $1.18 billion, up 49% o Ending backlog units of 2,587, up 38% ● Dollar value of net new orders of $489.0 million, up 13% o Net new orders of 1,109, up 3% ● Interest and other income of $0.8 million, down $5.1 million from $5.9 million ● Net income of $14.8 million, or $0.30 per share, vs. $15.5 million, or $0.32 per share o Pretax income of $23.7 million vs. $23.9 million Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “During the 2015 third quarter, our pre-impairment gross margin percentage continued to increase both year-over-year and from the 2015 second quarter. When coupled with a robust increase in the average price of our homes delivered, this improvement drove our average pre-impairment gross margin per home closed for the quarter to more than $70,000, our highest amount since 2006.” Mr. Mizel continued, “We continued to see evidence that the homebuilding industry is on strong footing during the quarter. Not only did key macroeconomic drivers such as employment levels and consumer confidence continue to show modest improvements, but we also saw increasing evidence of accelerating wage growth and increasing household formation and birth rates. In combination with low interest rates and a limited supply of both new and existing home inventories, we believe that these factors can fuel continued improvement in overall market conditions for the industry.” Mr. Mizel concluded, “As a result of improved year-to-date sales activity and price increases implemented in many of our subdivisions throughout the year, combined with a longer sale-to-close cycle time resulting from an increasing percentage of dirt sales, the dollar value of our backlog reached $1.18 billion at the end of the quarter, up nearly 50% from a year ago. The increased number of units in production, both for us and the industry, has strained our subcontractor base, resulting in a lower backlog conversion rate, even against already tempered expectations. However, we believe that the increased level of backlog also gives us a strong base for continued year-over-year revenue growth for the next few quarters.” 1 M.D.C. HOLDINGS, INC. Homebuilding Home sale revenues for the 2015 third quarter increased 12% to $454.7 million, compared to $405.1 million for the prior year period. The increase in revenue was driven by a 14% increase in average selling price, primarily due to a mix shift to higher-priced submarkets and to a lesser extent price increases implemented earlier in the year. Gross margin from home sales for the 2015 third quarter was down 10 basis points from the same period in 2014, due primarily to $4.4 million in inventory impairments and higher land and construction costs, partially offset by a 90 basis point improvement in our interest in cost of sales as a percentage of home sale revenues, price increases implemented in various communities, and a higher percentage of our deliveries coming from dirt sales, which typically have higher gross margins than the sale of units already under construction. Excluding inventory impairments, our gross margin from home sales for the 2015 third quarter was 17.3%* (see below for a reconciliation of non-GAAP measures), up 80 basis points year-over-year. Sequentially, from the 2015 second quarter, our gross margin from home sales excluding inventory impairments increased 70 basis points, due primarily to (1) a 30 basis point improvement in our interest in cost of sales as a percent of home sale revenues, (2) a higher percentage of our total deliveries coming from dirt starts and (3) an increase in the gross margin for our spec deliveries, due to decreased incentives offered on the sale of these units. Selling, general and administrative expenses (“SG&A”) expenses for the 2015 third quarter were $57.4 million, while our SG&A expenses as a percent of home sale revenues (“SG&A rate”) was 12.6%. For the same period in 2014, our SG&A expenses were $50.5 million, while our SG&A rate was 12.5%. The 10 basis point increase in our SG&A rate was driven primarily by a $5.4 million increase in executive compensation related expenses, partially offset by lower marketing costs relative to home sale revenues. For the three months ended September 30, 2015, our interest and other income decreased $5.1 million, due primarily to a lower average marketable securities balance. Additionally, our impairments of marketable securities for the 2015 third quarter were $2.2 million, down $2.1 million from $4.3 million in the 2014 third quarter. The dollar value of net new orders for the 2015 third quarter increased 13% to $489.0 million from $431.6 million for the same period in 2014. The improvement was primarily driven by a 10% increase in average selling price and, to a lesser extent, a 3% increase in the number of net new orders. Despite a year-over-year decrease in our average active subdivision count, our net new orders were up as a result of an 8% improvement in our monthly sales absorption pace. The increases in average selling price for both periods are the result of price increases implemented in many of our active subdivisions across most of our markets during the first nine months of 2015, coupled with changes in the mix of net new orders to higher priced submarkets. Our cancellation rate for the 2015 third quarter was nearly unchanged from a year ago at 25% compared to 26% for the same period in the prior year. Our backlog value at the end of the 2015 third quarter was up 49% year-over-year to $1.18 billion. The increase was driven primarily by an 8% increase in the average selling price of homes in backlog and a 38% increase in units in backlog, due to year-over-year increases in net new orders for each of the past four quarters coupled with a higher percentage of dirt sales, which are generally in backlog for a longer period of time, and delayed closings as a result of limited subcontractor availability. 2 M.D.C. HOLDINGS, INC. Financial Services Income before taxes from our financial services operations for the 2015 third quarter was $8.3 million, an increase of $2.3 million from $6.0 million for the 2014 third quarter. The improvement was primarily driven by year-over-year increases in the dollar value of loans locked, originated, and sold in our mortgage operations. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 180,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com. Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10-Q for the quarter ended September 30, 2015, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact:Robert N. Martin Senior Vice President and Chief Financial Officer 1-866-424-3395 / (720) 977-3395 IR@mdch.com *Please see “Reconciliation of Non-GAAP Financial Measures” at the end of this release. 3 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 454,740 $ 405,051 $ 1,293,457 $ 1,154,328 Land sale revenues 906 2,653 1,816 3,171 Total home and land sale revenues 455,646 407,704 1,295,273 1,157,499 Home cost of sales ) Land cost of sales ) Inventory impairments ) - ) ) Total cost of sales ) Gross margin 74,528 67,682 209,019 200,452 Selling, general and administrative expenses ) Interest and other income 838 5,926 5,412 24,088 Interest expense - - - ) Other expense ) Loss on early extinguishment of debt - - - ) Other-than-temporary impairment of marketable securities ) Homebuilding pretax income 15,396 17,962 46,959 58,964 Financial Services: Revenues 12,841 10,699 34,852 31,413 Expenses ) Interest and other income 906 2,885 2,395 Financial services pretax income 8,262 5,962 21,907 17,626 Income before income taxes 23,658 23,924 68,866 76,590 Provision for income taxes ) Net income $ 14,778 $ 15,458 $ 43,196 $ 48,504 Other comprehensive income (loss) related to available for sale securities, net of tax ) ) 722 ) Comprehensive income $ 14,552 $ 12,974 $ 43,918 $ 44,301 Earnings per share: Basic $ 0.30 $ 0.32 $ 0.88 $ 0.99 Diluted $ 0.30 $ 0.32 $ 0.88 $ 0.99 Weighted average common shares outstanding Basic 48,785,973 48,625,685 48,756,265 48,607,425 Diluted 49,070,291 48,830,790 48,982,975 48,824,871 Dividends declared per share $ 0.25 $ 0.25 $ 0.75 $ 0.75 4 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets September 30, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,886,424 and 48,831,639 issued and outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 5 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 14,778 $ 15,458 $ 43,196 $ 48,504 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Loss on early extinguishment of debt - - - 9,412 Stock-based compensation expense 3,998 2,204 6,589 4,754 Depreciation and amortization 992 995 3,084 2,928 Inventory impairments 4,351 850 4,701 850 Other-than-temporary impairment of marketable securities 2,176 4,293 2,176 4,293 Loss (gain) on sale of marketable securities 588 ) 126 ) Amortization of discount / premiums on marketable debt securities, net - 79 100 501 Deferred income tax expense 8,515 8,809 24,782 28,363 Net changes in assets and liabilities: Restricted cash 144 ) ) ) Trade and other receivables ) 2,588 ) ) Mortgage loans held-for-sale 11,095 245 19,759 34,446 Housing completed or under construction ) Land and land under development ) Prepaid expenses and other assets ) Accounts payable and accrued liabilities ) ) ) 932 Net cash used in operating activities ) Investing Activities: Purchases of marketable securities ) Maturities of marketable securities - 5,300 1,510 165,089 Sales of marketable securities 44,731 60,112 94,910 372,301 Purchases of property and equipment ) Net cash provided by investing activities 32,115 42,700 48,704 125,625 Financing Activities: Payments on mortgage repurchase facility, net ) Proceeds from issuance of senior notes - - - 248,375 Repayment of senior notes - - - ) Advances on revolving credit facility - - - 10,000 Dividend payments ) Proceeds from exercise of stock options 53 (8 ) 665 63 Net cash used in financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents: Beginning of period 180,288 130,031 153,825 199,338 End of period $ 122,995 $ 83,119 $ 122,995 $ 6 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 190 $ 54,434 $ 286.5 222 $ 58,816 $ 264.9 )% (7 )% 8 % California 161 84,877 527.2 136 62,217 457.5 18 % 36 % 15 % Nevada 159 60,258 379.0 131 40,297 307.6 21 % 50 % 23 % Washington 75 30,174 402.3 66 23,297 353.0 14 % 30 % 14 % West 585 229,743 392.7 555 184,627 332.7 5 % 24 % 18 % Colorado 281 132,916 473.0 309 129,056 417.7 (9 )% 3 % 13 % Utah 39 13,460 345.1 43 13,526 314.6 (9 )% (0 )% 10 % Mountain 320 146,376 457.4 352 142,582 405.1 (9 )% 3 % 13 % Maryland 55 26,122 474.9 74 35,094 474.2 )% )% 0 % Virginia 51 25,309 496.3 56 26,682 476.5 (9 )% (5 )% 4 % Florida 69 27,190 394.1 56 16,066 286.9 23 % 69 % 37 % East 175 78,621 449.3 186 77,842 418.5 (6 )% 1 % 7 % Total 1,080 $ 454,740 $ 421.1 1,093 $ 405,051 $ 370.6 (1 )% 12 % 14 % Nine Months Ended September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 543 $ 160,011 $ 294.7 531 $ 138,901 $ 261.6 2 % 15 % 13 % California 486 243,407 500.8 371 174,215 469.6 31 % 40 % 7 % Nevada 404 147,788 365.8 395 123,016 311.4 2 % 20 % 17 % Washington 190 73,055 384.5 208 74,578 358.5 (9 )% (2 )% 7 % West 1,623 624,261 384.6 1,505 510,710 339.3 8 % 22 % 13 % Colorado 843 392,779 465.9 885 354,443 400.5 (5 )% 11 % 16 % Utah 95 33,600 353.7 111 35,231 317.4 )% (5 )% 11 % Mountain 938 426,379 454.6 996 389,674 391.2 (6 )% 9 % 16 % Maryland 168 78,980 470.1 232 108,350 467.0 )% )% 1 % Virginia 170 82,755 486.8 180 88,972 494.3 (6 )% (7 )% (2 )% Florida 216 81,082 375.4 211 56,622 268.4 2 % 43 % 40 % East 554 242,817 438.3 623 253,944 407.6 )% (4 )% 8 % Total 3,115 $ 1,293,457 $ 415.2 3,124 $ 1,154,328 $ 369.5 (0 )% 12 % 12 % 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended September 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 214 $ 60,274 $ 281.7 2.15 208 $ 63,685 $ 306.2 1.98 3 % (5 )% (8 )% 9 % California 184 118,943 646.4 3.07 164 78,245 477.1 2.80 12 % 52 % 35 % 10 % Nevada 110 40,196 365.4 2.99 155 55,766 359.8 2.91 )% )% 2 % 3 % Washington 93 40,260 432.9 2.25 63 22,578 358.4 2.33 48 % 78 % 21 % (3 )% West 601 259,673 432.1 2.53 590 220,274 373.3 2.42 2 % 18 % 16 % 5 % Colorado 273 129,221 473.3 2.39 262 114,707 437.8 2.25 4 % 13 % 8 % 6 % Utah 48 17,282 360.0 2.21 35 11,934 341.0 2.12 37 % 45 % 6 % 4 % Mountain 321 146,503 456.4 2.36 297 126,641 426.4 2.24 8 % 16 % 7 % 5 % Maryland 53 26,667 503.2 1.81 55 25,518 464.0 1.31 (4 )% 5 % 8 % 38 % Virginia 48 22,812 475.3 2.21 49 24,878 507.7 2.04 (2 )% (8 )% (6 )% 8 % Florida 86 33,393 388.3 1.98 90 34,274 380.8 1.88 (4 )% (3 )% 2 % 5 % East 187 82,872 443.2 1.98 194 84,670 436.4 1.70 (4 )% (2 )% 2 % 16 % Total 1,109 $ 489,048 $ 441.0 2.37 1,081 $ 431,585 $ 399.2 2.20 3 % 13 % 10 % 8 % Nine Months Ended September 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 689 $ 195,546 $ 283.8 2.20 661 $ 193,516 $ 292.8 2.32 4 % 1 % (3 )% (5 )% California 696 402,701 578.6 3.79 531 257,163 484.3 3.64 31 % 57 % 19 % 4 % Nevada 487 185,313 380.5 4.19 485 158,804 327.4 3.27 0 % 17 % 16 % 28 % Washington 314 133,197 424.2 2.66 229 85,033 371.3 2.54 37 % 57 % 14 % 5 % West 2,186 916,757 419.4 2.99 1,906 694,516 364.4 2.85 15 % 32 % 15 % 5 % Colorado 1,173 557,372 475.2 3.19 1,068 453,163 424.3 3.12 10 % 23 % 12 % 2 % Utah 177 64,426 364.0 2.89 133 44,425 334.0 2.64 33 % 45 % 9 % 9 % Mountain 1,350 621,798 460.6 3.15 1,201 497,588 414.3 3.06 12 % 25 % 11 % 3 % Maryland 181 89,213 492.9 2.14 200 95,390 477.0 1.44 )% (6 )% 3 % 49 % Virginia 163 80,588 494.4 2.11 172 86,625 503.6 2.08 (5 )% (7 )% (2 )% 1 % Florida 303 112,895 372.6 2.34 257 87,047 338.7 1.96 18 % 30 % 10 % 19 % East 647 282,696 436.9 2.22 629 269,062 427.8 1.78 3 % 5 % 2 % 25 % Total 4,183 $ 1,821,251 $ 435.4 2.88 3,736 $ 1,461,166 $ 391.1 2.64 12 % 25 % 11 % 9 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions Average Active Subdivisions Average Active Subdivisions Active Subdivisions Three Months Ended Nine Months Ended September 30, % September 30, % September 30, % Change Change Change Arizona 31 36 )% 33 35 (6 )% 35 32 9 % California 19 21 )% 20 20 0 % 20 16 25 % Nevada 15 18 )% 12 18 )% 13 17 )% Washington 14 10 40 % 14 9 56 % 13 10 30 % West 79 85 (7 )% 79 82 (4 )% 81 75 8 % Colorado 37 42 )% 38 39 (3 )% 41 38 8 % Utah 8 5 60 % 7 6 17 % 7 6 17 % Mountain 45 47 (4 )% 45 45 0 % 48 44 9 % Maryland 10 14 )% 10 14 )% 9 15 )% Virginia 8 8 0 % 7 8 )% 9 9 0 % Florida 15 16 (6 )% 15 16 (6 )% 14 15 (7 )% East 33 38 )% 32 38 )% 32 39 )% Total 157 170 (8 )% 156 (5 )% 161 2 % Backlog September 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
